DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The Examiner’s Amendment was authorized in a phone call with Todd Sullivan on Friday August 26th 2022.
The Specification has been amended as follows:
-Paragraph 00019, Lines 3-4: “The housing 102 includes a base 104 and a top 106 (which can also be considered a guard).”
The Claims have been amended as follows:
-Claim 1, Line 9; a rope positioned about the guard movably engaged with the base and arranged through the base in two locations,”
-Claim 15, Line 6; “the rope severing device of claim 1 positioned within the loop”. 

Allowable Subject Matter
Claims 1-4,8-12 and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art fails to anticipate or make obvious the rope severing device of claim 1 including “a rope positioned about the guard movably engaged with the base and arranged through the base in two locations, wherein upon application of an outside force tightening the rope, the guard moves toward the base and the blade is at least partially exposed to the tope through an opening in the guard” (Examiner notes the location of the two locations through the base to be non-contiguous axial segments);
or the mounting system of claim 5 “ the rope severing device of claim 1 positioned within the loop, wherein the base of the rope severing device faces the collar, wherein the rope severing device is held in the loop via a compressive force exerted by the rope on the rope severing device”.

A review of the closest prior art supports the above as explained in the following reference(s); Brickett (U.S. Patent No. 6,928,765), Steingass (U.S. Patent No. 6,418,628), Smith (U.S. Patent No. 6,526,858) and Shnayder (U.S. Patent No. 7,743,597).
Brickett teaches a rope severing device (10) comprising;
 a housing comprising a base (14) and a top (X1) wherein the top is fixed to the base (See annotated Figure 2 below; Examiner notes the blade moves in relation to the base and not the top X1); 
a blade (18) positioned at least partially within the housing and fixedly mounted with respect to the base (Figure 2); 
a damper (22) attached to the base to dampen movement of the top relative to the base (Col. 3, Lines 64-67 and Col. 4, Lines 1-4);
And a rope positioned through the top, wherein, upon application of a force to the housing (Col. 3, Lines 45-52; Examiner notes the force within the housing can be torsional or compressive while the external force is torsional) the blade is at least partially exposed through an opening (16) in the top (Figure 2).

    PNG
    media_image1.png
    947
    593
    media_image1.png
    Greyscale

Brickett does not provide wherein a guard wherein the guard is movably mounted to the base, wherein the guard is axially movable with respect to the base; or a rope positioned about the guard moveably engaged with the base and arranged through the base in two locations, wherein upon application of an outside force tightening the rope, the guard moves toward the base and the blade is at least partially exposed to the rope through an opening in the guard.

Steingass teaches it is well known in cutting tools to incorporate a device (300) having a housing with a base (302) and a cutting tool (306) fixed to the base (Col. 3, Lines15-19; Examiner notes the cutting tool 306 to be fixed by threading into, pressed into, or secured with a suitable adhesive, and can be permanently attached)  a top (304) wherein the top is movably mounted to the base such that the top can move axially with respect to the base having a spring (332) attached to the base to bias the top (304) (Col. 3, Lines 4-10).
Steingass does not provide a rope positioned about the guard moveably engaged with the base and arranged through the base in two locations, wherein upon application of an outside force tightening the rope, the guard moves toward the base and the blade is at least partially exposed to the rope through an opening in the guard.

Smith teaches it is known in cutting tools to incorporate a linearly moving guard (50) and a rope (12), wherein when the rope is tensioned, the guard moves toward the base (42) and the knife (44) cuts the rope (12) (Figure 6a).
Smith does not provide the specifics of the damper element, or the rope positioned about the guard moveably engaged with the base and arranged through the base in two locations, wherein upon application of an outside force tightening the rope, the guard moves toward the base and the blade is at least partially exposed to the rope through an opening in the guard.

Shnayder teaches a mounting system for a device (12), the system comprising an open loop formed in a rope (20) and a collar (32) positioned over the loop such that the rope enters the collar from a first direction (D1) forms a loop, and exits the collar in a second direction (D2) opposite the first direction wherein the device is held in the loop via a compressive force exerted by the rope on the device (See annotated Figure 1 below; Col. 7, Lines 64-67 and Col. 8, Lines 1-6).

    PNG
    media_image2.png
    433
    646
    media_image2.png
    Greyscale


Shnayder does not provide evidence of the rope severing device of claim 1 positioned within the loop, or wherein the base of the rope severing device faces the collar.

Therefore, there appears to be no justification to modify the above mentioned references, in any combination to meet the requirements of the claimed invention as set forth in claim 1.
Claims 2-4,8-12 and 15-16 are allowed as they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD CROSBY JR/   08/26/2022
Examiner, Art Unit 3724

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724